Citation Nr: 1741157	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  14-30 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD, anxiety, depression, and adjustment disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1964 to October 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran attended an April 2017 Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based on advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).

The issues of entitlement to service connection for a back disability and entitlement to service connection for an acquired psychiatric disability, to include PTSD, anxiety, depression, and adjustment disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A June 1981 rating decision denied entitlement to service connection for a back disability. 

2.  Evidence received since the June 1981 rating decision is new and raises the reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a back disability.


CONCLUSIONS OF LAW

1.  A June 1981 Board decision, which denied entitlement to service connection for a back disability, is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for a back disability has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (a), 20.1105 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable disposition of the action herein, i.e., reopening the Veteran's claim for entitlement to service connection for a back disability, which is not prejudicial to the Veteran, the Board need not address VA's duties to notify and assist.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).

A June 1981 rating decision denied entitlement to service connection for a back disability.  The decision does not explicitly state the reasons for denial, but a June 1981 VA examination indicates that the Veteran had no residuals of a back disability at the time of examination.  Thus, the Board infers that the Veteran's June 1981 denial was due to lack of a current disability.  No appeal was taken from that determination, and no new evidence was received during the appeal period.  
Thus, the June 1981 decision is final.  38 U.S.C. § 7105.

The Board must determine whether new and material evidence has been presented before it can reopen a claim to re-adjudicate the issue going to the merits.  38 C.F.R. § 20.1105 (2015).  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is received or submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Additionally, the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Since the June 1981 rating decision, new evidence, in the form of treatment records showing degeneration of the lumbar spine, and lumbosacral intervertebral disc disease, has been received.  The new evidence relates to an unestablished fact, namely a current disability, necessary to substantiate the claim.  See 38 C.F.R. § 3.304(f)(3).  Therefore, the evidence is new and material.  Accordingly, the claim of entitlement to service connection for a back disability is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  The reopened claim is addressed in the remand section below.


ORDER

New and material evidence has been received and the claim for entitlement to service connection for a back disability is reopened.


REMAND

Unfortunately, these matters must be remanded for further development by the AOJ before a decision may be made on the merits.

Service connection for a back disability

Generally, when the Board reopens a previously denied claim that the AOJ declined to reopen, the reopened claim must be remanded for initial AOJ consideration.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).  Here, in the May 2011 rating decision on appeal, the AOJ declined to reopen the Veteran's claim for entitlement to service connection for a back disability.  The AOJ also declined to reopen the claim in a July 2014 statement of the case relating to the issue.  In those decisions, the RO determined that evidence of a current disability was new, but not material, as it would not reasonably substantiate the claim.  However, the RO did not consider the merits of the Veteran's claim, to include the Veteran's alleged car accident during service.  The Board finds that the Veteran's current disability raises a reasonable possibility of substantiating the claim.  Accordingly, as the Board herein reopened the claim, but the claim has not yet been considered by the AOJ on the merits, the issue must be remanded for initial consideration on the merits.


Service connection for an acquired psychiatric disability, to include PTSD, anxiety, depression, and adjustment disorder.

Pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), although the Veteran filed a claim for PTSD, it must be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the Veteran's description of the claim, the symptoms the Veteran describes, and the information the Veteran submits or VA obtains in support of the claim.  As such, the issue for consideration is entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety, depression, and an adjustment disorder, as reflected on the title page of this decision.

With regard to the Veteran's claim, he attended a VA psychiatric examination in March 2014.  There the examiner found that the Veteran did not have a current DSM V diagnosis of PTSD, but stated that the Veteran has a current adjustment disorder, and past diagnoses of anxiety, depression, and PTSD.  The examiner opined that it was less likely than not that the Veteran meets the DSM criteria for PTSD caused by military service.  The Board finds the examiner's opinion to be inadequate.  See Barr v. Nicholson, 21 Vet.App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The examiner does not address whether it is at least as likely as not that any of the Veteran's psychiatric disabilities diagnosed during, or proximate to the appeal period, are related to the Veteran's service.  Therefore, an addendum opinion must be obtained before a decision may be made on the merits.

Accordingly, the case is REMANDED for the following action:

(Please note, a motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based on advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).  
Expedited handling is requested.)

1.  Forward the record and a copy of this Remand to the examiner who wrote the March 2014 opinion or, if that examiner is unavailable, to another suitably qualified VA clinician, for completion of an addendum opinion.  If necessary for an adequate opinion, the examiner may obtain another examination of the Veteran.  The examiner must review the entire record and consider the Veteran's lay statements.

The examiner is asked to opine whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disability diagnosed proximate to, or during, the appeal was incurred in, caused by, or aggravated by the Veteran's military service.  

With regard to the opinion above, the examiner should individually address each of the Veteran's mental health disabilities, diagnosed during, or proximate to, the relevant period on appeal, to include adjustment disorder, anxiety, and depression.  

A complete rationale should accompany any opinion provided and conclusion reached.

2.  After completion of the above, complete any necessary development relating to the reopened claim for service connection for a back disability.  Review the expanded record, including any evidence entered since the most recent supplemental statement of the case, and adjudicate, de novo, the reopened claim of service connection for a back disability, and the issue of entitlement to service connection for a psychiatric disability.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


